BASKIN, Judge.
UPON MOTION FOR CLARIFICATION
Having considered appellant’s motion for rehearing and clarification, we withdraw our opinion of August 9, 1983 and substitute the following:
Finding that the appellant has been compensated by the trial court’s award of out-of-pocket expenses for medical bills and that the record contains no support for application of the collateral source rule, Hartnett v. Riveron, 361 So.2d 749 (Fla. 3d DCA 1978); see Janes v. Baptist Hospital of Miami, Inc., 349 So.2d 672 (Fla. 3d DCA 1977), cert. denied, 355 So.2d 512 (Fla.1978); Walker v. Hilliard, 329 So.2d 44 (Fla. 1st DCA 1976); Paradis v. Thomas, 150 So.2d 457 (Fla. 2d DCA 1963), we affirm.
Affirmed.
NESBITT, J., dissents and would adhere to the opinion of August 9, 1983.